Lawrence, J.,
concurs with the result with the following memorandum: I agree with my colleagues that the defendants’ motion for summary judgment was properly denied. However, with respect to the issue of the decedent infant’s funeral expenses, I find that where recovery is sought by a parent individually, the standard of proof required to be met, as set forth in Marsico v Southland Corp. (148 AD2d 503, 505) should be followed (cf., Valicenti v Valenze, 108 AD2d 300, mod on other grounds 68 NY2d 826 [the cause of action therein was brought by the decedent’s husband, individually and as parent and guardian of their children, to recover damages for the loss of both spousal and child support from the decedent wife]).